Petition dismissed. This is a petition under G. L (Ter. Ed.) c. 211, § 11, as amended by St. 1933, c. 300, to enter an appeal of the petitioner from a decree in the case of Ethel H. Stahl vs. Ethel H. Stahl, In re Estate of Dora W. Knight. The petition and the printed record of the case, which has been submitted in support thereof, do not disclose that a substantial question for determination by this court would be presented if leave to enter the appeal should be granted. Lovell v. Lovell, 276 Mass. 10, 11-12.